DETAILED ACTION
	The amendment filed 08/22/2022 is acknowledged and has been entered.  
Claims 178-197 are currently pending in the application and are addressed herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I  and the species photocleavable linker in the CRISPR binding sequence, visible light, and the structure of claim 185 (wherein the elected R, m and X groups render the elected structure the structure of claim 184 (as acknowledged by Applicant on page 8 of the 8/29/2022 response) in the reply filed on 08/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 181, 183, 188-197 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claims 181, 183) or a non-elected invention (claims 188-197), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/2022.
	Claims 178-180, 182 and 184-187 are examined as they read on the elected subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 178-180, 182 and 184-185 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (Angew Chem Int Ed Engl (2016) 55(40) 12440-12444, of record; hereafter “Jain”) in view of Weyel et al. (ACS Chem Biol (2017)12(8) 2183-2190, of record; hereafter “Weyel”).
The instant claims are drawn A CRISPRoff polynucleotide comprising a guide sequence that binds to a target sequence, a sequence configured to bind a CRISPR enzyme (such as Cas9) and a cleavable linker positioned in the guide sequence or in the sequence configured to bind to the CRISPR enzyme.  The CRISPRoff polynucleotide is designed to be a regulatable system for modulating CRISPR activity.  Specifically, the CRISPRoff polynucleotide comprises a cleavable linker such that the intact polynucleotide when complexed with a CRISPR enzyme is in an active form, but when the cleavable linker is cleaved the polynucleotide is inactivated resulting in non-functional form.
Although the prior art does not teach cleavage of CRISPR polynucleotide to regulate CRISPR functional activity, the prior art does recognize that inhibiting the association of the CRISPR polynucleotide/enzyme complex with the target sequence is critical for CRISPR activity.  For instance, Jain et al teaches a system where inhibition of CRISPR polynucleotide/enzyme complex interaction with the target sequence inhibits CRISPR activity (e.g., see Figure 1).
As indicated above, the Jain does not teach that the CRISPR polynucleotide comprises a cleavable linker.
However, based on the teaching of Jain, one of ordinary skill in the art would understand that inhibiting CRISPR polynucleotide/enzyme complex from interacting with target sequence would inhibit CRISPR activity. One of ordinary skill in the art would understand that disrupting guide sequence which interacts with the target sequence would inhibit the CRISPR polynucleotide/enzyme complex from binding to target sequence.  Furthermore, one of ordinary skill in the art would also understand that disrupting the CRISPR enzyme from interacting with the CRISPR polynucleotide sequence would prevent the formation of a functional CRISPR polynucleotide/enzyme complex, thereby inhibiting CRISPR activity.
One of ordinary skill in the art would also know that the prior art teaches photocleavable linkers can be incorporated into polynucleotide sequences allowing for light-induced breaks in polynucleotides comprising a photocleavable linker.  For instance, Weyel teaches, “[P]hotolabile linkers are prominent tools to control biomolecules such as oligonucleotides…”, and “With light biological systems can be controlled exactly and dose-dependently in time and space.” (See page 2183, first column).  Weyel created and tested oligonucleotides comprising both one-photon and two-photon photolabile linkers wherein two-photon linkers were irradiated at 780nm and one-photon linkers were irradiated at 390nm which is in the visible light range (e.g., see Figure 2).  Weyel also teaches that the two-photon cleavable linker comprises coumarin, which has the chemical structure of the formula set forth in claim 184 (e.g., see page 2184, Scheme 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, prior to the day the invention was filed, to make a CRISPR polynucleotide comprising a photocleavable linker (including either a one-photon labile linker or a two-photon photolabile linker comprising coumarin), wherein the photocleavable linker is located in the region of the CRISPR polynucleotide that is complementary to the target sequence and/or in the region of the CRISPR polynucleotide configured to bind to the CRISPR enzyme, with a reasonable expectation of success.  The motivation to locate a photocleavable linker in the region that binds to the target sequence and/or in the region configured to bind to the CRISPR enzyme would be to disrupt the polynucleotides ability to bind to the target sequence and to disrupt CRISPR enzyme binding to the polynucleotide, respectively; either of which would result in a disrupting CRISPR function.  Furthermore, the teaching that light biological systems can be controlled exactly and dose-dependently in time and space provides motivation to use a photolabile linkers to control disruption of CRISPR function.
The combination of prior art cited above satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

Therefore, the instant claims are prima facie obvious in view of Jain and Weyel.

Claim Objections
Claims 186 and 187 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635